     Case 2:20-cv-06502-PSG-KS Document 19 Filed 04/06/21 Page 1 of 1 Page ID #:80



 1

 2

 3                                                                   4/6/21
 4

 5                                                                  link 18
 6                        UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8    TANNIA DELAPAZ,                             Case No.: 2:20-cv-06502-PSG-KS
 9                                                [PROPOSED] ORDER GRANTING
                         Plaintiff,               JOINT STIPULATION TO EXTEND
10                                                DEFENDANT’S TIME TO
              vs.                                 RESPOND
11
                                                  Complaint Filed: July 22, 2020
12    NATIONAL TECHNICAL
13    SYSTEMS, INC.,
14

15                      Defendant.

16
           Pursuant to the Joint Stipulation to Extend Defendant’s Time to Respond, and
17
     GOOD CAUSE having been shown, therefore:
18
           IT IS HEREBY ORDERED that:
19
           1.) Defendant’s time to respond to Plaintiff’s Complaint is EXTENDED to
20
              May 5, 2021
21

22
     Dated:   April 6__, 2021
23                                            PHILLIP S. GUTIERREZ
24
                                              United States District Judge

25

26
27

28

                                            -1-
     [PROPOSED] ORDER GRANTING JOINT STIPULATION TO EXTEND DEFENDANT’S TIME TO RESPOND
